ICJ_005_Fisheries_GBR_NOR_1950-03-29_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE ANGLO-NORVÉGIENNE
DES PECHERIES

ORDONNANCE DU 29 MARS 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANGLO-NORWEGIAN
FISHERIES CASE

ORDER OF MARCH 29th, 1950
La présente ordonnance doit être citée comme suit :

« Affaire anglo-norvégienne des pêcheries,
Ordonnance du 29 mars 1950:
C. I. J. Recueil 1950, p. 62. »

This Order should be cited as follows :

“Anglo-Norwegian fisheries case, Order of March 29th, 1950:
I.C. J. Reports 1950, p. 62.”

 

Ne de vente: 35
Sales number

 

 

 
62

COUR INTERNATIONALE DE JUSTICE

1950

Le 29 mars T
Rôle général ANNÉE 1950
n° 5

Ordonnance rendue le 29 mars 1950

AFFAIRE ANGLO-NORVEGIENNE
DES PECHERIES

La Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu les articles 37 et 38 du Règlement de la Cour,

vu l’ordonnance rendue le 9 novembre 1949 par le Président en
exercice de la Cour pour fixer la procédure dans l'affaire anglo-
norvégienne des pêcheries,

Rend l'ordonnance suivante :

Considérant que, par lettre en date du 7 mars 1950, l'agent du
Gouvernement norvégien a sollicité la prorogation au 31 juillet 1950
du délai pour la présentation du Contre-Mémoire du Gouvernement
norvégien, fixé au 31 mai 1950 par l'ordonnance du 9 novembre
1949 ;

Considérant que, par lettre en date du 20 mars 1950, l'agent du
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord a déclaré qu’il ne s’opposait pas à cette demande, pourvu
que, si la Cour estimait convenable d’y faire droit, elle ne le fasse
que sous la condition que si le jugement n’était pas rendu avant
le début de la troisième saison de pêche, le décret de 1935 ne serait
pas appliqué au large des lignes rouge ou jaune ;

Considérant que la condition, mise par l'agent du Royaume-Uni
à son acquiescement, ne pourrait recevoir satisfaction que par le
recours à la procédure appropriée ;

4
63 ORDONN. DU 29 III 50 (AFFAIRE DES PÊCHERIES)

Considérant que l’agent du Gouvernement du Royaume-Uni a
formellement réservé son droit de solliciter, le cas échéant, la pro-
longation du délai pour la présentation de sa Réplique ;

Décide

de proroger aux dates suivantes les délais fixés par l'ordonnance
rendue le 9 novembre 1949 par le Président en exercice de la Cour :

pour le Contre-Mémoire du Gouvernement du Royaume de Nor-
vège, au 31 juillet 1950 ;

pour la Réplique du Gouvernement du Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord, au 31 octobre 1950 ;

pour la Duplique du Gouvernement du Royaume de Norvège, au
31 décembre 1950.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-neuf mars mil neuf cent
cinquante, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et les autres seront transmis respectivement
au Gouvernement du Royaume-Uni et au Gouvernement du
Royaume de Norvège.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de Ja Cour,
(Signé) E. HAMBRO.
